Citation Nr: 0903078	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-40 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia.

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The issue of entitlement to service connection for diabetes 
mellitus being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
fibromyalgia. 

2.  Throughout the course of the present claim and appeal, 
the established rating criteria for fibromyalgia have 
reasonably described the veteran's disability level and 
symptomatology of his fibromyalgia, i.e. constant, or nearly 
constant, widespread musculoskeletal pain and tender points, 
fatigue, sleep disturbance, paresthesias, headaches, 
depression and anxiety, refractory to therapy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
fibromyalgia have not been met and referral for 
extraschedular evaluation is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 
4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant diagnostic 
codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In January 2004 and September 2006 letters, the RO stated 
that to establish entitlement to an increased evaluation for 
his service-connected fibromyalgia, the evidence must show 
that his condition had increased in severity.  The letters 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
February 2005 rating decision explained the criteria for 
evaluating this disability under the applicable diagnostic 
code as well as the criteria considered for extraschedular 
referral.  The October 2005 statement of the case provided 
the appellant with the applicable regulations relating to 
disability ratings for his service-connected fibromyalgia, as 
well as the requirements for an extraschedular rating under 
38 C.F.R. § 3.321(b).  The September 2006 letter addressed 
the applicable rating and effective date provisions.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of this claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891.  Furthermore, the 
arguments raised on appeal, particularly those in the 
appellant's December 2008 brief, demonstrate actual knowledge 
of the criteria for extraschedular referral.  Id. at 887.

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence and afforded the 
veteran physical examinations as to the severity of his 
fibromyalgia.  In a December 2004 letter, the RO requested 
information about the veteran's employment from a private 
company, but no response was received to its request.  
Because the Board finds below that the established rating 
criteria for fibromyalgia reasonably describe the veteran's 
disability level and symptomatology of his fibromyalgia, 
further development regarding the veteran's employment 
history is unnecessary as the Board need not address 
interference with employment, thus making this evidence 
irrelevant.  38 C.F.R. § 3.159(c)(1).  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

In December 2003, the veteran filed his claim for an 
increased evaluation of fibromyalgia, which has been 
evaluated as 40 percent disabling since June 20, 2000.  

In February 2004, the veteran was provided an examination for 
VA to address the severity of his fibromyalgia.  The examiner 
noted fibromyalgia affecting the entire body.  He also noted 
easy fatigability, headaches, sleep disturbance, stiffness, 
depression and paresthesias, which were constant (more than 
two-thirds of the year) and generalized.  He noted that the 
symptoms were precipitated by emotional stress of depression 
and that the ability to perform daily functions was affected 
during flare-ups.  He noted functional impairment from 
fatigue, diffuse pain and memory loss.  With respect to the 
bilateral leg numbness and weakness, constant tingling, 
numbness, abnormal sensation, constant pain and weakness of 
the legs and arms of varying intensity was noted.  He also 
noted the functional impairment of weakness and difficulty 
walking.  Objective examination showed muscular pain, above 
and below the waist, and multiple tender points on the 
forehead, scapula bilateral, elbows bilateral anterior and 
posterior, lumbar spine, calves, dorsum feet and the neck 
region, anterior and posterior.  Peripheral nerve examination 
was within normal limits.  The examiner noted that the 
veteran also complained of pain with feather touch, but found 
that this was non-physiologic and suggested symptom 
magnification.  Response to treatment was favorable, but 
continuous treatment was required.  The examiner 
characterized the effect of the condition on the veteran's 
usual occupation and daily activity as none.  

A February 2004 VA psychiatric examination yielded a 
diagnosis of pain disorder with psychological factors 
affecting physical disorder and dysthymia by history and 
current description.  Consideration was given to cognitive 
disorders, but the veteran did not display any such symptoms 
except for subjective complaints and incongruent testing on 
formal cognitive testing.  Probable malingering of mood, 
cognitive, and somatic complaints in the way of at least 
partial malingering was also noted.  It is noted that the 
veteran related that, when he would go shopping, he would 
sometimes use a wheelchair provided by a store.  

At an October 2006 VA examination to address the severity of 
the veteran's fibromyalgia, the examiner noted that this 
condition caused general muscle aches and that the veteran 
had easy fatigability, headaches, sleep disturbance, 
paresthesias and extreme chest pain.  The examiner also noted 
that the veteran complained that his legs would go numb and 
almost limp.  It was noted that the symptoms occur 
constantly, i.e. more than two-thirds of the year.  During 
flare-ups the veteran was noted to be impaired by fatigue, 
pain and difficulty with concentration.  Continuous treatment 
was required to control the condition.  The veteran 
apparently related that it hurt when his clothes touched his 
skin.  Objective examination showed 12 tender points, but no 
muscle weakness or generalized muscle wasting.  The examiner 
continued the diagnosis of fibromyalgia, noting subjectively 
chronic fatigue, generalized muscle ache and sleep 
disturbance, as well as objectively 12 positive tender points 
in 18 points positive in 4 quadrants.  The examiner found 
that the condition had significant effect on the veteran's 
daily activity.  The veteran required continuous treatment to 
control this condition.  

The Board notes that there are a number of VA medical center 
treatment notes of record pertaining to fibromyalgia.  These 
notes reflect chronic pain, fatigue, depression/dysthymia, 
anxious mood, difficulty concentrating and headaches.  They 
also note treatment with various antidepressants for 
fibromyalgia and chronic fatigue.  

Laws and Regulations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claim, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
is rated 10 percent disabling when continuous medication is 
required for control.  A 20 percent rating is assigned when 
it is episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A maximum 
40 percent rating is assigned when there is widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: that are constant, or 
nearly so, and refractory to therapy.  A note under 
Diagnostic Code 5025 states that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spin, or low back) and the extremities.

The veteran's service-connected fibromyalgia is currently 
assigned the maximum schedular rating of 40 percent; an 
increased rating is available only through the application of 
the extraschedular rating provisions.  In the February 2005 
rating decision, the October 2005 statement of the case and 
November 2006 supplemental statement of the case, the RO 
considered the matter of referral of this issue for 
consideration of an extraschedular rating. 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The 
veteran and his representative have directly raised the issue 
of extraschedular consideration.   

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. 

Analysis

In addressing the first step of the Thun analysis, the Board 
finds that the veteran's fibromyalgia picture is reasonably 
contemplated by the assigned schedular evaluation; therefore, 
the rating is adequate and referral for extraschedular 
consideration is not required.  In this regard, the Board 
notes that the veteran's disability picture related to 
fibromyalgia, as thoroughly outlined above, is exhibited by 
symptomatology outlined in the rating criteria, i.e. 
constant, or nearly constant, widespread musculoskeletal pain 
and tender points, fatigue, sleep disturbance, paresthesias, 
headaches, depression and anxiety, refractory to therapy.  
The Board notes the veteran's complaints of severe pain and 
difficulty walking, but this symptomatology is contemplated 
by the rating criteria, namely, musculoskeletal pain and 
paresthesias, respectively.  Thus, the Board finds that the 
established rating criteria providing for a maximum 40 
percent evaluation set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 reasonably describe the level of severity and 
symptomatology of the veteran's service-connected 
fibromyalgia.  See Thun, 22 Vet. App. at 115.  This has been 
true throughout the course of the claim and appeal.  
Accordingly, entitlement to an evaluation in excess of 40 
percent must be denied and extraschedular referral is not 
warranted.  

The Board acknowledges the veteran's representative's 
assertion that the October 2006 examination that noted 
significant impairment as a basis for extraschedular 
referral.  In this regard, the Board notes that the rating 
schedule represents, as far as practicably be determined, 
functional impairment and functional loss of the 
musculoskeletal system.  See 38 C.F.R. §§§ 4.1, 4.10, 4.40.  
As the Board has found the schedular criteria to be adequate, 
functional impairment resulting from the veteran's service-
connected fibromyalgia has been adequately addressed.  

ORDER

Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia is denied and referral for extraschedular 
consideration is not warranted.


REMAND

A review of the veteran's service treatment records first 
shows a finding of hypertriglyceridemia in April 2000.  In 
June 2001, the veteran initiated primary care at the VA 
medical center.  At that time, elevated triglycerides were 
noted.  In November 2003, the veteran presented at the VA 
medical center emergency room with acute and severe mid-
epigastric pain and tenderness.  He was hospitalized for 
acute pancreatitis from hypertriglyceridemia; probable type 2 
diabetes mellitus was also assessed.  VA medical center 
records subsequent to this hospitalization show diagnosis and 
treatment of type 2 diabetes mellitus.  

A September 2006 VA emergency room note, related to a 
complaint of chest pain, states that the veteran has 
"hypertriglyceridemia and suffered pancreatitis, resulting 
in diabetes."  This evidence suggests that the current 
diagnosis of type 2 diabetes mellitus may be related to 
hypertriglyceridemia, which was first noted in service.  
Accordingly, the Board finds that the veteran should be 
afforded a VA examination to address this claim.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of his currently diagnosed type 2 diabetes 
mellitus.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.

Based upon the examination and review of 
the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that type 2 
diabetes mellitus is attributable to 
service, particularly the in-service 
laboratory findings of 
hypertriglyceridemia.  Complete rationale 
for any opinion expressed must be 
provided.  If the examiner is unable to 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examination report.

2.  After the development requested above 
has been completed, review the record and 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


